      Case 2:18-cr-00053-AB Document 33 Filed 03/25/19 Page 1 of 5 Page ID #:123



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     DAMARIS DIAZ (Cal. Bar No. 277524)
 4   Assistant United States Attorney
     Violent & Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0302
 7        Facsimile: (213) 894-3713
          E-mail:    Damaris.Diaz@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 18-53-AB

13             Plaintiff,                     GOVERNMENT’S NOTICE OF OBJECTIONS
                                              TO PRESENTENCE INVESTIGATION
14                   v.                       REPORT FOR DEFENDANT EZEQUIEL
                                              CHRISTOPHER BARRAGAN
15   EZEQUIEL CHRISTOPHER BARRAGAN,
                                              Sentencing Date:    June 19, 2019
16             Defendant.                     Sentencing Time:    1:30 p.m.
                                              Location:     Courtroom of the
17                                                          Hon. André Birotte,
                                                            Jr.
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Damaris Diaz, hereby
23   files an initial response, pursuant to Federal Rule of Criminal
24   Procedure 32(f), to the Presentence Investigation Report for
25   defendant Ezequiel Christopher Barragan (“defendant”).
26   ///
27   ///
28   ///
      Case 2:18-cr-00053-AB Document 33 Filed 03/25/19 Page 2 of 5 Page ID #:124



 1        The government reserves the right to file a complete sentencing

 2   position prior to sentencing.

 3   Dated: March 25, 2019                Respectfully submitted,

 4                                        NICOLA T. HANNA
                                          United States Attorney
 5
                                          LAWRENCE S. MIDDLETON
 6                                        Assistant United States Attorney
                                          Chief, Criminal Division
 7

 8                                              /s/
                                          DAMARIS DIAZ
 9                                        Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
         Case 2:18-cr-00053-AB Document 33 Filed 03/25/19 Page 3 of 5 Page ID #:125



 1                     NOTICE OF OBJECTIONS TO PRESENTENCE REPORT
 2           Based on the Presentence Investigation Report (“PSR”) for

 3   defendant Ezequiel Christopher Barragan (“defendant”) filed on March

 4   8, 2019 (Dkt. No. 31), the government hereby objects to the PSR’s

 5   offense level calculation.

 6   I.      INTRODUCTION
 7           On October 23, 2018, defendant pled guilty to counts two and

 8   three of the Indictment, charging travel with intent to engage in

 9   illicit sexual conduct, in violation of 18 U.S.C. § 2423(b), and

10   engaging in illicit sexual conduct in a foreign place, in violation

11   of 18 U.S.C. § 2423(c).         (Dkt. 31.)    Defendant’s guilty pleas were

12   entered pursuant to a binding plea agreement, pursuant to Rule

13   11(c)(1)(C), filed on October 11, 2018.            (Dkt. 26.)1

14           On March 8, 2019, the United States Probation Office (“USPO”)

15   disclosed defendant’s PSR and sentencing recommendation letter.

16   (Dkts. 30, 31.)       According to the USPO, defendant’s total offense

17   level is 40 and his criminal history category is II, which results in

18   an advisory Guidelines range of 324 to 405 months.               (PSR at p. 3.)2

19   To the extent required by the plea agreement, the government objects

20   to the USPO’s Guidelines calculations, in that they differ from the

21   agreed-upon calculations in the plea agreement.

22

23

24

25   1    The government anticipates dismissing the remaining count
     against defendant at the time of sentencing pursuant to the plea
26   agreement between the parties.
27   2    As discussed below, the Guidelines range would properly be
     calculated as 360 months to life; however, due to the combined
28   statutory maximum of 50 years, the Guidelines range is capped at 600
     months.
      Case 2:18-cr-00053-AB Document 33 Filed 03/25/19 Page 4 of 5 Page ID #:126



 1   II.    STATEMENT OF FACTS
 2         As set forth in the plea agreement and PSR, in or around August

 3   2009, defendant, a citizen of the United States, knowingly and

 4   traveled to China and engaged in sexual conduct with Victim C.T., who

 5   defendant knew to be 16 years old at the time, and who was in

 6   defendant’s care or supervisory control at the time of the sexual

 7   conduct.    Defendant also produced child pornography of this Victim

 8   during his travel, which he transported to the United States and

 9   stored on his computer.

10         In Addition, defendant admitted that, on numerous occasions

11   between 1998 and 2012, defendant travelled from the United States to

12   foreign countries where he engaged in sexual contact with minor boys

13   as young as 13 years old, to whom he gave cash, goods, food, or

14   drink.

15   III. THE PLEA AGREEMENT
16          Pursuant to the Rule 11(c)(1)(C) plea agreement filed on October

17   11, 2018, the parties agreed on the following Sentencing Guidelines

18   calculations:

19         Base Offense Level:                   32   U.S.S.G. § 2G2.1(a)

20         Specific Offense
           Characteristics:
21
              Minor less than 16 years old       +2   U.S.S.G. § 2G2.1(b)(1)(A)
22
              Sexual contact                     +2   U.S.S.G. § 2G2.1(b)(2)(A)
23            Custody/Care of Minor              +2   U.S.S.G. § 2G2.1(b)(5)
24            Use of Computer                    +2   U.S.S.G. § 2G2.1(b)(6)(B)
25         Acceptance of Responsibility:         -3   U.S.S.G. § 3E1.1(a), (b)

26   (Plea Agreement ¶ 15.)      The parties agreed not to argue that any

27   other specific offense characteristics, adjustments, or departures be

28   imposed.    (Plea Agreement ¶ 16.)

                                             2
      Case 2:18-cr-00053-AB Document 33 Filed 03/25/19 Page 5 of 5 Page ID #:127



 1   IV.   PSR GUIDELINES CALCULATIONS3
 2         The USPO calculated defendant’s base offense level for counts

 3   two and three,4 travel with intent and engaging in illicit sexual

 4   conduct in a foreign place, which group together, as 32, pursuant to

 5   U.S.S.G. §§ 2G2.1(a) and 2G1.3(c)(1).        (PSR ¶¶ 23-24.)     The USPO

 6   calculation included specific offense characteristics of an

 7   additional +2 for commission of a sexual act or sexual contact (PSR

 8   ¶ 26), +2 for having a minor in defendant’s custody, care, or

 9   supervisory control (PSR ¶ 27), +2 for use of a computer (PSR ¶¶ 28-

10   29), resulting in an offense level of 38.         The USPO calculation did

11   not include an enhancement for involving a minor under the age of 16.

12   (PSR ¶ 25.)

13         The USPO included an additional enhancement of +5 pursuant to

14   U.S.S.G. § 4B1.5(b), for a repeat and dangerous sex offender.             (PSR

15   ¶ 36-41.)   Following acceptance of responsibility, the PSR’s total

16   final offense level was 40.      With a criminal history category II, the

17   PSR calculated defendant’s Guidelines range at 324-405 months.

18   V.    DISCUSSION
19         As noted above, the Guidelines calculation agreed to by the

20   parties differs from the PSR’s calculation, and the government

21   believes the offense level in the plea agreement accurately captures

22   defendant’s conduct.     To the extent required by the plea agreement,

23   the government objects to the PSR’s calculation, and recommends that

24   the Court adopt the calculations agreed to in the plea agreement.

25

26
           3See PSR ¶¶ 21-43.
27
          4 The PSR states that “Counts 1 and 2 are grouped together.”
28   (PSR ¶ 22.) The government believes this is merely a typographical
     error, and should read “Counts 2 and 3 are grouped together.”
                                        3
